Case 1:20-cv-25022-KMM Document 40 Entered on FLSD Docket 02/03/2021 Page 1 of 2




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA


  GHADA OUEISS,

                    Plaintiff,                                        CASE NO.: 1:20-cv-25022-KMW
  v.

  MOHAMMED BIN SALMAN BIN
  ABDULAZIZ AL SAUD et al.

                    Defendants.
  -------------------------------------------------------

                                         NOTICE OF APPEARANCE

           Stephen James Binhak, of the Law Office of Stephen James Binhak, P.L.L.C., enters this

  appearance as counsel on behalf of Defendants, Dark Matter and Faisal al Bannai in this case.

           Please serve all pleadings and papers on Mr. Binhak at the address listed below.



           February 3, 2021

                                                        Respectfully Submitted,

                                                        THE LAW OFFICE OF STEPHEN JAMES
                                                        BINHAK, P.L.L.C.
                                                        Attorneys for Dark Matter and Faisal al Bannai
                                                        1221 Brickell Ave., Suite 2010
                                                        Miami, Florida 33131
                                                        Telephone: (305) 361-5500
                                                        Facsimile: (305) 428-9532

                                                        By:    /s/ Stephen James Binhak
                                                        Stephen James Binhak, Esq.
                                                        Florida Bar No. 736491
                                                        binhaks@binhaklaw.com




                           THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.C.
             1221 Brickell Ave., Suite 2010, Miami, Florida 33131 Tel. 305.361-5500; Fax. 305.428.9532
Case 1:20-cv-25022-KMM Document 40 Entered on FLSD Docket 02/03/2021 Page 2 of 2




                                     CERTIFICATE OF SERVICE

         I hereby certify that on February 3, 2021, I electronically filed the foregoing motion with

  the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this

  day on all counsel of record in the manner specified, either via transmission of Notices of

  Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or

  parties who are not authorized to receive electronically Notices of Electronic Filing.



                                                              /s/ Stephen James Binhak
                                                            STEPHEN JAMES BINHAK




                                                         2
                          THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.C.
            1221 Brickell Ave., Suite 2010, Miami, Florida 33131 Tel. 305.361-5500; Fax. 305.428.9532
